United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-2623
                                ___________

Jimmy Eugene Harris,                  *
                                      *
             Appellant,               *
                                      *
       v.                             *
                                      *
Tucker Unit Therapeutic Community     *
Staff; Chism, Mr., T. C. Program      *
Leader, Tucker Unit Therapeutic       *
Community, Arkansas Department        *
of Correction; Lamb, Mr., T. C.,      * Appeal from the United States
Counselor, Tucker Unit Therapeutic    * District Court for the
Community, Arkansas Department of     * Eastern District of Arkansas.
Correction; Peggy Rameriz, Ms., T. C. *
Program Operations Manager/Program *
Leader, Tucker Unit Therapeutic       *
Community, Arkansas Department of     *
Correction; Roger Cameron, Mr., T. C. *
Project Coordinator, Tucker Unit      *
Therapeutic Community, Arkansas       *
Department of Correction,             *
                                      *
             Appellees.               *
                                 ___________

                       Submitted: October 7, 1999
                           Filed: December 3, 1999
                               ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________
PER CURIAM.

       Jimmy Eugene Harris, an Arkansas inmate, appeals from the district court’s1
dismissal of his 42 U.S.C. § 1983 complaint for failure to exhaust administrative
remedies under 42 U.S.C. § 1997e(a). Having carefully reviewed the record and the
parties’ briefs, we affirm on the basis that Harris&s complaint failed to state a claim of
deliberate indifference to his medical needs by prison authorities. See Farmer v.
Brennan, 511 U.S. 825 (1994).

      Accordingly, we affirm the judgment of the district court without further
discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.

                                           -2-